Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Terminal Disclaimers filed on 11/16/21 are acknowledged.
Claim 16 was cancelled.
Claims 1-15 and 17-19 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objection to the Specification
In light of the amendment of the Specification to renumber the tables on Pages 13-14, the objection to the disclosure is withdrawn. 
Claim Rejections - 35 USC § 102
Applicant’s arguments (Page 6, filed 11/16/21) regarding the rejection of claims 1 and 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (JP 2003-267817 – English machine translation) have been fully considered and are persuasive. 
In light of the cancellation of claim 16 the rejection of this claim under 35 U.S.C. 102(a)(1) as being anticipated by Balshi (US 2014/0161750 A1) is rendered moot.
Claim Rejections - 35 USC § 103
Applicant’s arguments (Pages 6-9, filed 11/16/21) regarding the rejection of claims 2-11 and 18-19 under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2003-267817 – English machine translation), as applied to claims 1 and 12-15, in 
Terminal Disclaimer
The terminal disclaimers filed on 11/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10,660,840  and 10,952,952 have been reviewed and are accepted.  The terminal disclaimers have been recorded. The double patenting rejections are withdrawn.
Updated Search
An updated prior art search did not disclose a reference that teaches a topical composition comprising niacinamide and picolinamide to provide an antimicrobial benefit when applied to an external surface of the human body as recited in instant claims 1-15 and 18-19; or a topical composition comprising picolinamide and green tea extract to provide a skin-lightening benefit as recited in instant claim 17. Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 and 17-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615